Name: Commission Regulation (EEC) No 2547/86 of 12 August 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 226/ 10 Official Journal of the European Communities 13 . 8 . 86 COMMISSION REGULATION (EEC) No 2547/86 of 12 August 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular, Article 90 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 578/86 ('), as last amended by Regulation (EEC) No 2404/86 (2), provides for the application of a charge on maize exported from Spain until 30 September 1986 ; Whereas the said charge relates to maize imported into Spain before 1 March 1986 and exported after that date to the Community, third countries and Portugal and should not penalize maize harvested in Spain ; Whereas the new maize harvest begins in the south of Spain from 1 5 August ; whereas provisions should be made to ensure that the charge in question is not applied to any exports of maize of Spanish origin made on or after 15 August 1986 ; whereas, in order to prevent illegal trafficking and in view of the location of stocks of imported maize, it should be laid down that only those exports of maize made from the ports on the Gulf of Cadiz or by land are exempt from the charge, provided that the maize in question is of Spanish origin ; Article 1 The following subparagraph is added to Article 1 of Regu ­ lation (EEC) No 578/86 : 'However the charge shall not be applied to exports made from the port zones of Cadiz and Seville or by land to Portugal provided that proof is furnished to the satisfaction of the competent authorities that the maize to be exported is of Spanish origin .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 57, 1 . 3 . 1986, p. 20 . 0 OJ No L 208, 30 . 7. 1986, p . 24.